DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Action is responsive to Application No. 17/131598 filed on 12/22/2020.  Claims 1-3,  5-15, and 17-20 are currently pending.  Claims 4 and 16 have been cancelled in an amendment filed on 06/08/2021.  No claims have been added.  Claims 1, 2, 5, 6, 11, 13, 14, 17, 18, and 20 have been amended in an amendment filed on 06/08/2021.  Claims 1, 13, and 20 are independent claims.

Priority
Applicant's claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35
U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 10/14/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  See IDS filed 10/14/2021, the references lined through are not legible copies of the respective references and have not been considered.
The information disclosure statement (IDS) submitted on 07/01/2021, 07/01/2021, and 07/01/2021 was filed after the mailing date of the application on 12/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because reference number 612 refers to the map-based GUI in Fig. 6A, however, the placement of reference number 612 in Fig. 6B is pointing to a locator type icon. The placement of reference number 612 in Fig. 6B is confusing if it is intended to refer to the map-based GUI.
The drawings are objected to because reference number 612 refers to the map-based GUI, however, Fig. 7A does not show a map-based GUI.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 recites “the replay mechanism configured to provide” in the second line. Examiner suggests reciting “the replay mechanism further configured to provide”. Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Claim 19 recites “the map engine configured to present” in the second line. Examiner suggests reciting “the map engine further configured to present”. Appropriate correction is required. 

Examiner Note
The terminology "non-transitory" of claim 20 has been interpreted as excluding signal subject matter, as per the January 26, 2010 Kappos' memo on statutory subject matter eligibility

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim limitations do not include any physical structure to perform the steps recited. The term “one or more computer processor devices” is noted, which is usually understood as hardware. However, “processor” is described in the specification as ““PROCESSOR" in this context refers to any circuit or virtual circuit (a physical circuit emulated by logic executing on an actual processor) that manipulates data values according to control signals (e.g., "commands," “op codes," "machine code," etc.) and which produces corresponding output signals that are applied to operate a machine” [Emphasis Added]. The specification describes that the processor can be virtual. Therefore, the claims fail to disclose a physical article or object for the claimed system. These claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. Therefore, claims 13-19 must be rejected under 35 U.S.C 101 for being software per se on the grounds that no hardware is recited in the claims. Examiner suggests amending the claim language to include “one or more hardware computer processor devices”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over El Ghoul (US 2017/0126592 A1; hereafter “El Ghoul”) in view of Allen et al. (US 2016/0099901 A1; hereafter “Allen”).

Regarding Claim 1, El Ghoul teaches a method comprising: causing display on a user device of a map-based graphical user interface (GUI) for a social media application, the map-based GUI including a map representing a geographical area; (El Ghoul [0016] [0079] [0080]: depict a pictographical representation of ephemeral posting related activity to navigate through the map to view the ephemeral post related activity through the online social media platform; Fig. 11a showing a map representing a geographical area on a user device; [0054])
causing display of a plurality of gallery icons at different respective locations on the map, each gallery icon corresponding in location to a respective location-based social media gallery, (El Ghoul [0065] [0066]: the online social media platform 104 extracts the location of the user 102 performing an ephemeral post related activity through the online social media platform 104, wherein the extracted location can refer to the location of the mobile device of the user 102, the location of the user 102 performing the ephemeral post related activity; Fig. 11a showing a plurality of gallery icons (items 1101, 1102, 1103) at various locations)
each social media gallery comprising a respective set of social media items that were submitted for display via the social media application by multiple different users and that were grouped together based at least in part on respective geo-tag data indicating a geographic location associated with each respective social media item; (El Ghoul [0060]: the term public story refers to the accumulation of a plurality of ephemeral posts that are posted by a plurality of users based on the registered user's location; [0069]: location identifier module [geo-tag data]; ; [0080]: the online social media platform depicts the ephemeral postings as circles [gallery icons] at respective locations on the map; [0060]: the term public story refers to the accumulation of a plurality of ephemeral posts that are posted by a plurality of users) 
responsive to receiving user input selecting one of the plurality of gallery icons via the map- based GUI, causing [automated sequential replay] on the user device of the set of social media items of the social media gallery corresponding to the selected gallery icon.  (El Ghoul [0080]: the navigation map allows the current user 102 to select the areas of interest to view the public story/private story posted at the specified area of interest or location; [0060] [0061]:  public story refers to the accumulation of a plurality of ephemeral posts that are posted by a plurality of users based on the registered user's location…NOTE: The playing of the public/private story is the playing of the ephemeral messages which is the replaying of the set of social media items of the social media gallery)
Although El Ghoul does teach “adding time frames for the presentation of the ephemeral picture slide show” [0082]; El Ghoul may not explicitly use the term automated sequential replay.
Allen teaches automated sequential replay (Allen [0021] [0038]: haptic contact is observed by the touch controller 118 in connection with indicia of an ephemeral gallery, then the ephemeral gallery is displayed to the user as a sequence of ephemeral messages; Fig. 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include the automated sequential replay as taught by Allen for the benefit of the map-based GUI for displaying ephemeral content as taught by El Ghoul, with a reasonable expectation of success, in order to decrease the number of steps needed to view the desired social media content, thus, improving user experience.  In addition, both references (El Ghoul and Allen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, management of ephemeral messages. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 2, El Ghoul in view of Allen teaches wherein each of the social media items has a respective display duration, (El Ghoul [0068] [0082]: adding timer to the ephemeral post; Allen [0024] [0034] [0038]) 
the automated sequential replay of the set of social media items comprises: displaying media content of a first one of the set of the social media items for the corresponding display duration; (Allen [0038]: display the next message in the gallery 1000. In the example of FIG. 7, the oldest message is the first message to be displayed. A message timer is then started 1002. The message timer expires at the end of the message duration parameter for the displayed ephemeral message) 
at expiry of the display duration, automatically displaying media content of a next one of the set of social media items; (Allen [0038]: Upon expiration of the timer (1004--Yes), a check is made to determine if the gallery is empty 1006. If not (1006--No), processing returns to block 1000 in which the next message in the gallery is displayed) and 
repeating the operation of displaying a next social media item in sequence until the entire set of social media items has been displayed or until a user input indicating dismissal of the automated sequential replay is received. (Allen [0038]: This processing loop is repeated until the gallery is empty) [The motivation of claim 1 is applicable to claim 2 and thereby incorporated]

Regarding Claim 3, El Ghoul in view of Allen teaches wherein: each set of social media items comprises a plurality of ephemeral messages, (El Ghoul [0060] [0079]: accumulation of a plurality of ephemeral posts; Allen [0034])
 each ephemeral message having a corresponding gallery participation timer determining a remaining time for continued availability of the ephemeral message as part of the corresponding social media gallery; (Allen [0031] [0032]: The message is then posted in the gallery with a gallery participation parameter 606. The gallery participation parameter is an ephemeral period of time that the ephemeral message will continue to exist in the gallery) and
wherein the method further comprises, for each ephemeral message, removing the ephemeral message from the corresponding social media gallery at expiry of the corresponding gallery participation timer. (Allen [0004]: ephemeral message is removed from the ephemeral gallery in response to the identification of an expired gallery participation parameter; [0032]: messages expire and become inaccessible at the earlier of the gallery participation parameter or the remaining life of the gallery; [0033] [0034]: the ephemeral message associated with the expired participation parameter is removed from the ephemeral gallery) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 5, El Ghoul in view of Allen teaches further comprising, in an automated operation performed using one or more computer processors configured therefor, automatically compiling one or more of the plurality of social media galleries based at least in part on the respective geo-tag data of ephemeral messages submitted for display via the social media application. (El Ghoul [0060]: the term public story refers to the accumulation of a plurality of ephemeral posts that are posted by a plurality of users based on the registered user's location; [0080] [0084]: wherein the online social media platform 104 automatically places the uploaded ephemeral post based on the current user's location) [The motivation of claim 1 is applicable to claim 5 and thereby incorporated]

Regarding Claim 9, El Ghoul in view of Allen teaches wherein: one or more of the social media galleries are ephemeral galleries having respective gallery availability parameters that determine continued availability of the respective ephemeral galleries via the map-based GUI for the social media application; (El Ghoul [0080] Fig. 11a showing a map-based GUI for the social media application; Allen [0032]: a gallery timer may be assigned to a gallery by a user. The gallery timer may be used to establish a lifespan of an associated gallery )
and wherein the method further comprises, for each of the ephemeral galleries, upon expiry of the corresponding gallery availability parameter, discontinuing display of the corresponding gallery icon on the map of the map-based GUI. (El Ghoul [0055]: as the ephemeral post is viewed by the private
user(s) or the following user(s) through the online social media platform 104, the method 103
removes/deletes the ephemeral post from the online social media platform 104; [0082]: removing the
ephemeral post from the stored location; Allen [0032]: gallery timer may be used to establish a lifespan of an associated gallery and messages posted to this gallery subsist for no longer than the life of the gallery; all messages posted to such a gallery will subsist for the duration of the life of the gallery) [The motivation of claim 1 is applicable to claim 9 and thereby incorporated]

Regarding Claim 10, El Ghoul in view of Allen teaches wherein a plurality of social media galleries represented on the map by the corresponding plurality of gallery icons comprises two or more different types of social media galleries. (El Ghoul [0080]: describing different types of social media galleries) [The motivation of claim 1 is applicable to claim 10 and thereby incorporated]

Regarding Claim 11, El Ghoul in view of Allen teaches wherein the two or more different types of social media galleries include: a place gallery type, being a gallery associated with a defined location that regularly experiences high levels of social media activity compared to a geographic region in which it is located; (El Ghoul [0080]: a blue circle 1102 can depict the locations where image or video uploads are active and are currently uploaded through the online social media platform 104, and depicts the locations where the postings occur between 1-15 hours) and 
a spike gallery type, being a gallery that is surfaced on the map responsive to one or more attributes of underlying location-based social media activity exceeding a predefined threshold. (El Ghoul [0080]: the online social media platform 104 depicts the ephemeral postings with a green larger circle 1101 in
certain locations identified with a high ephemeral post uploading and sharing activity within an hour) [The motivation of claim 1 is applicable to claim 11 and thereby incorporated.]

Regarding Claim 12, El Ghoul in view of Allen teaches wherein the two or more different types of social media galleries are represented on the map by two or more visually distinct types of gallery icons. (El Ghoul [0080]: a blue circle and a green large circle are visually distinct) [The motivation of claim 1 is applicable to claim 12 and thereby incorporated]

Regarding Claim 13, El Ghoul teaches a system comprising: a map engine comprising one or more computer processor devices configured to perform operations comprising: (El Ghoul [0025]: a system implementing a method for an online social media platform; [0069]: controlling module 306 is configured to control the data transfer across various modules supported by the system 100 implementing the method) 
causing display on a user device of a map-based graphical user interface (GUI) for a social media application, the map-based GUI including a map representing a geographical area; (El Ghoul [0016] [0079] [0080]: depict a pictographical representation of ephemeral posting related activity to navigate through the map to view the ephemeral post related activity through the online social media platform; Fig. 11a showing a map representing a geographical area; [0054]) 
causing display of a plurality of gallery icons at different respective locations on the map, each gallery icon corresponding in location to a respective location-based social media gallery, (El Ghoul [0065] [0066]: the online social media platform 104 extracts the location of the user 102 performing an ephemeral post related activity through the online social media platform 104, wherein the extracted location can refer to the location of the mobile device of the user 102, the location of the user 102 performing the ephemeral post related activity; Fig. 11a showing a plurality of gallery icons at various locations)
each social media gallery comprising a respective set of social media items that were submitted for display via the social media application by multiple different users and that are grouped together based at least in part on respective geo-tag data indicating a geographic location associated with each respective social media item; (El Ghoul [0060]: the term public story refers to the accumulation of a plurality of ephemeral posts that are posted by a plurality of users based on the registered user's location; [0069]: location identifier module [geo-tag data]; ; [0080]: the online social media platform depicts the ephemeral postings as circles [gallery icons] at respective locations on the map; [0060]: the term public story refers to the accumulation of a plurality of ephemeral posts that are posted by a plurality of users) and 
a replay mechanism comprising one or more computer processor devices configured to, responsive to receiving user input selecting one of the plurality of gallery icons via the map-based GUL cause [automated sequential replay] on the user device of the set of social media items of the social media gallery corresponding to the selected gallery icon. (El Ghoul [0080]: the navigation map allows the current user 102 to select the areas of interest to view the public story/private story posted at the specified area of interest or location; [0060] [0061] [0069]:  public story refers to the accumulation of a plurality of ephemeral posts that are posted by a plurality of users based on the registered user's location…NOTE: The playing of the public/private story is the playing of the ephemeral messages which is the replaying of the set of social media items of the social media gallery)
Although El Ghoul does teach “adding time frames for the presentation of the ephemeral picture slide show” [0082]; El Ghoul may not explicitly use the term automated sequential replay.
Allen teaches automated sequential replay (Allen [0021] [0038]: haptic contact is observed by the touch controller 118 in connection with indicia of an ephemeral gallery, then the ephemeral gallery is displayed to the user as a sequence of ephemeral messages; Fig. 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include the automated sequential replay as taught by Allen for the benefit of the map-based GUI for displaying ephemeral content as taught by El Ghoul, with a reasonable expectation of success, in order to decrease the number of steps needed to view the desired social media content, thus, improving user experience.  In addition, both references (El Ghoul and Allen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, management of ephemeral messages. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 14, El Ghoul in view of Allen teaches wherein each of the social media items has a respective display duration, (El Ghoul [0068] [0082]: adding timer to the ephemeral post; Allen [0024] [0034] [0038]) 
the replay mechanism being configured to provide the automated sequential replay of the selected set of social media items by performing operations comprising: displaying media content of a first one of the set of the social media items for the corresponding display duration; (Allen [0038]: display the next message in the gallery 1000. In the example of FIG. 7, the oldest message is the first message to be displayed. A message timer is then started 1002. The message timer expires at the end of the message duration parameter for the displayed ephemeral message) 
at expiry of the display duration, automatically displaying media content of a next one of the set of social media items; (Allen [0038]: Upon expiration of the timer (1004--Yes), a check is made to determine if the gallery is empty 1006. If not (1006--No), processing returns to block 1000 in which the next message in the gallery is displayed) and 
repeating the operation of displaying a next social media item in sequence until the entire set of social media items has been displayed or until a user input indicating dismissal of the automated sequential replay is received. (Allen [0038]: This processing loop is repeated until the gallery is empty) [The motivation of claim 13 is applicable to claim 14 and thereby incorporated]

Regarding Claim 15, El Ghoul in view of Allen teaches wherein each set of social media items comprises a plurality of ephemeral messages, (El Ghoul [0060] [0079]: accumulation of a plurality of ephemeral posts; Allen [0034]) each ephemeral message having a corresponding gallery participation timer determining a remaining time for continued availability of the ephemeral message as part of the corresponding social media gallery; (Allen [0031] [0032]: The message is then posted in the gallery with a gallery participation parameter 606. The gallery participation parameter is an ephemeral period of time that the ephemeral message will continue to exist in the gallery) and wherein the system further comprises a gallery management system comprising one or more computer processor devices configured to, for each ephemeral message, remove the ephemeral message from the corresponding social media gallery at expiry of the corresponding gallery participation timer. (Allen [0004]: ephemeral message is removed from the ephemeral gallery in response to the identification of an expired gallery participation parameter; [0032]: messages expire and become inaccessible at the earlier of the gallery participation parameter or the remaining life of the gallery; [0033] [0034]: the ephemeral message associated with the expired participation parameter is removed from the ephemeral gallery) [The motivation of claim 13 is applicable to claim 15 and thereby incorporated]

Regarding Claim 17, El Ghoul in view of Allen teaches the gallery management system is further configured to, in an automated operation, compile one or more of the plurality of social media galleries based at least in part on the respective geo-tag data of ephemeral messages submitted for display via the social media application. (El Ghoul [0060]: the term public story refers to the accumulation of a plurality of ephemeral posts that are posted by a plurality of users based on the registered user's location; [0080] [0084]: wherein the online social media platform 104 automatically places the uploaded ephemeral post based on the current user's location) [The motivation of claim 13 is applicable to claim 17 and thereby incorporated]

Regarding Claim 19, El Ghoul in view of Allen teaches wherein a plurality of social media galleries represented on the map by the corresponding plurality of gallery icons comprises two or more different types of social media galleries on the map, (El Ghoul [0080]: describing different types of social media galleries)

the map engine being configured to represent the two or more different types of social media galleries on the map by two or more visually distinct types of gallery icons. (El Ghoul [0080]: a blue circle and a green large circle are visually distinct) [The motivation of claim 13 is applicable to claim 19 and thereby incorporated]

Regarding Claim 20, El Ghoul teaches a non-transitory computer readable storage medium having stored thereon instructions for causing a machine, when executing the instructions, to perform operations comprising: causing display on a user device of a map-based graphical user interface (GUI) for a social media application, the map-based GUI including a map representing a geographical area; (El Ghoul [0016] [0079] [0080]: depict a pictographical representation of ephemeral posting related activity to navigate through the map to view the ephemeral post related activity through the online social media platform; Fig. 11a showing a map representing a geographical area; [(0054]) 
causing display of a plurality of gallery icons at different respective locations on the map, each gallery icon corresponding in location to a respective location-based social media gallery, (El Ghoul [0065] [0066]: the online social media platform 104 extracts the location of the user 102 performing an ephemeral post related activity through the online social media platform 104, wherein the extracted location can refer to the location of the mobile device of the user 102, the location of the user 102 performing the ephemeral post related activity; Fig. 11a showing a plurality of gallery icons at various locations)
each social media gallery comprising a respective set of social media items that were submitted for display via the social media application by multiple different users and that were grouped together based at least in part on respective geo-tag data indicating a geographic location associated with each respective social media item; (El Ghoul [0060]: the term public story refers to the accumulation of a plurality of ephemeral posts that are posted by a plurality of users based on the registered user's location; [0069]: location identifier module [geo-tag data]; ; [0080]: the online social media platform depicts the ephemeral postings as circles [gallery icons] at respective locations on the map; [0060]: the term public story refers to the accumulation of a plurality of ephemeral posts that are posted by a plurality of users) and 
responsive to receiving user input selecting one of the plurality of gallery icons via the map- based GUI, causing [automated sequential replay] on the user device of the set of social media items of the social media gallery corresponding to the selected gallery icon. (El Ghoul [0080]: the navigation map allows the current user 102 to select the areas of interest to view the public story/private story posted at the specified area of interest or location; [0060] [0061]:  public story refers to the accumulation of a plurality of ephemeral posts that are posted by a plurality of users based on the registered user's location…NOTE: The playing of the public/private story is the playing of the ephemeral messages which is the replaying of the set of social media items of the social media gallery)
Although El Ghoul does teach “adding time frames for the presentation of the ephemeral picture slide show” [0082]; El Ghoul may not explicitly use the term automated sequential replay.
Allen teaches automated sequential replay (Allen [0021] [0038]: haptic contact is observed by the touch controller 118 in connection with indicia of an ephemeral gallery, then the ephemeral gallery is displayed to the user as a sequence of ephemeral messages; Fig. 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to include the automated sequential replay as taught by Allen for the benefit of the map-based GUI for displaying ephemeral content as taught by El Ghoul, with a reasonable expectation of success, in order to decrease the number of steps needed to view the desired social media content, thus, improving user experience.  In addition, both references (El Ghoul and Allen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, management of ephemeral messages. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over El Ghoul in view of Allen in further view of Nicholas Allen et al. (US 2015/0365795 A1; hereafter “Nicholas Allen”).

Regarding Claim 6, El Ghoul in view of Allen does teach the online social media platform automatically places the uploaded ephemeral post based on the current user's location (El Ghoul [0084]).  However, El Ghoul in view of Allen may not explicitly teach every aspect of further comprising, for one or more of the social media galleries, compiling the corresponding gallery in operations comprising: in an automated operation performed using one or more computer processors configured therefor, compiling a set of candidate ephemeral messages for inclusion in a social media gallery based at least in part on respective geo-tag data of ephemeral messages submitted for public display via the social media application; and in a curation operation performed by a human operator, selecting from the set of candidate ephemeral messages a subset of ephemeral messages that are included in the corresponding social media gallery.
Nicholas Allen teaches further comprising, for one or more of the social media galleries, compiling the corresponding gallery in operations comprising: in an automated operation performed using one or more computer processors configured therefor, compiling a set of candidate ephemeral messages for inclusion in a social media gallery based at least in part on respective geo-tag data of ephemeral messages submitted for public display via the social media application; (Nicholas Allen [0016]: messages from senders include geo-location information. The server 104 receives such messages and geo-location data 200 from any number of senders. For each message, the geo-location data is compared to the geo- location fence. If the message is from a permitted position (202-Yes), the message is posted to an event gallery 204) and 
in a curation operation performed by a human operator, selecting from the set of candidate ephemeral messages a subset of ephemeral messages that are included in the corresponding social media gallery. (Nicholas Allen [0017]: The event gallery module 144 may include a curation interface that allows an event planner to optionally curate the event gallery 206. For example, the curation interface may allow the event planner to delete inappropriate or redundant messages then supply the remaining event gallery in response to a request; Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s subject matter to incorporate a curation interface that allows an event planner to optionally curate the event gallery as taught by Nicholas Allen for the benefit of the map-based GUI for displaying ephemeral content as taught by El Ghoul in view of Allen, with a reasonable expectation of success, because Nicholas Allen teaches that in doing so would allow the event planner to delete inappropriate or redundant messages [0017]. In addition, references (El Ghoul in view of Allen and Nicholas Allen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, management of ephemeral messages. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 18, El Ghoul in view of Allen does teach the online social media platform automatically places the uploaded ephemeral post based on the current user's location (El Ghoul [0084]).  However, El Ghoul in view of Allen may not explicitly teach every aspect of wherein the gallery management system is further configured to, for one or more of the plurality of social media galleries, compile the corresponding gallery in operations comprising: in an automated operation performed by the gallery management system, compiling a set of candidate ephemeral messages for inclusion in a social media gallery based at least in part on respective geo-tag data of ephemeral messages submitted for public display via the social media application; and enable selection by a human operator of a subset of ephemeral messages from the set of candidate ephemeral messages, the ephemeral messages included in the corresponding gallery being limited to the selected subset of ephemeral messages.
Nicholas Allen teaches wherein the gallery management system is further configured to, for one or more of the plurality of social media galleries, compile the corresponding gallery in operations comprising: in an automated operation performed by the gallery management system, compiling a set of candidate ephemeral messages for inclusion in a social media gallery based at least in part on respective geo-tag data of ephemeral messages submitted for public display via the social media application; (Nicholas Allen [0016]: messages from senders include geo-location information. The server 104 receives such messages and geo-location data 200 from any number of senders. For each message, the geo-location data is compared to the geo- location fence. If the message is from a permitted position (202-Yes), the message is posted to an event gallery 204) and 
enable selection by a human operator of a subset of ephemeral messages from the set of candidate ephemeral messages, the ephemeral messages included in the corresponding gallery being limited to the selected subset of ephemeral messages. (Nicholas Allen [0017]: The event gallery module 144 may include a curation interface that allows an event planner to optionally curate the event gallery 206. For example, the curation interface may allow the event planner to delete inappropriate or redundant messages then supply the remaining event gallery in response to a request; Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s subject matter to incorporate a curation interface that allows an event planner to optionally curate the event gallery as taught by Nicholas Allen for the benefit of the map-based GUI for displaying ephemeral content as taught by El Ghoul in view of Allen, with a reasonable expectation of success, because Nicholas Allen teaches that in doing so would allow the event planner to delete inappropriate or redundant messages [0017]. In addition, references (El Ghoul in view of Allen and Nicholas Allen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, management of ephemeral messages. This close relation between both of the references highly suggests a reasonable expectation of success.

Claims  7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over El Ghoul in view of Allen in further view of Miller et al. (US 2017/0034173 A1; hereafter “Miller”).

Regarding Claim 7, El Ghoul in view of Allen may not explicitly teach every aspect of wherein each of the gallery icons comprises a thumbnail image based on photographic or video content of one of the ephemeral messages forming part of the corresponding social media gallery.
Miller teaches wherein each of the gallery icons comprises a thumbnail image based on photographic or video content of one of the ephemeral messages forming part of the corresponding social media gallery. (Miller [0071]-[0073]: thumbnails 410 in grid image 400 may be taken or generated when the videos were created; the thumbnail may be a key frame from a video)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s subject matter to incorporate gallery icons comprising thumbnail images based on the content of the ephemeral messages of Miller for the benefit of the map-based GUI for displaying ephemeral content as taught by El Ghoul in view of Allen, with a reasonable expectation of success, for because Miller teaches “thumbnails 410 may become the primary way a user sorts, searches and (re)watches videos by recognizing the video through its unique thumbnail” [0071].  In addition, references (El Ghoul in view of Allen and Miller) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, management of ephemeral messages. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 8, El Ghoul in view of Allen in further view of Miller teaches further comprising automatically selecting a particular one of the plurality of ephemeral messages as basis for the thumbnail image, automated selection of the particular ephemeral message being based at least in part on timestamp information for the respective ephemeral messages. (Miller [0073]: thumbnails in grid image may be taken or generated when the videos were created, a thumbnail may be a key frame from a video...NOTE: timeframe information would be included in the data of the key frame) [The motivation of claim 7 is applicable to claim 8 and thereby incorporated]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Ebsen et al.
US 9,015,285 B1 – Directed to media items placed at their respective geolocations on a map [Fig. 7B and corresponding disclosure]
Huang et al.
US 9,773,284 B2 – Directed to the presentation of information related to a user in a timeline or map view [Abstract]
Morgan et al.
US 10,496,661 B2 – Directed to techniques facilitating the curation of content items [Abstract]


US Patent Application Publications
Belitz et al.
US 2010/0058212 A1 – Directed to showing clustered locations on a map, where the clustered locations represent image content [Abstract] [Figs. 4a-c]
Choi et al.
US 2018/0032212 A1 – Relevant to claims 3, 5, 7, 9, 15, and 17
Mitchell et al.
US 2013/0110631 A1 – Directed to aggregating and distributing geotagged content [Abstract]
Ning et al.
US 2016/00120066 – Relevant to claims 7 and 8
Piantino et al.
US 2013/0073970 A1 – Directed to the presentation of information in a map view [Abstract] [0065] [0066]
Riza
US 2016/0350297 A1 – Directed to recording and providing media files based on a location [Abstract]
Stanton
US 2009/0284551 A1 – Directed to displaying picture having location data on a map [Abstract] [Fig. 4a-d]; Also relevant to claims 7 and 8


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        September 21, 2022